IN THE SUPREME COURT OF THE STATE OF NEVADA


                ARTHUR LEE GARRISON,                                   No. 69753
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                           FILED
                                  Respondent.
                                                                               APR 1 8 2016
                                                                             TRACE K. UNDEMAN
                                                                          CLERK OF . SUPREME
                                                                                           _ COURT
                                                                          BY
                                                                               DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court denying a motion
                for the appointment of counsel and request for evidentiary hearing.
                Eighth Judicial District Court, Clark County; Elissa F. Cadish, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                        Hardesty
                  criyathp.
                Saitta                                     Pickering




                     'In light of this order, we take no action on the pro se document filed
                on April 5, 2016.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                                                                                         - igq
                cc:   Hon. Elissa F. Cadish, District Judge
                      Arthur Lee Garrison
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2